DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims 1-20 are rejected under 35 U.S.C. 103.
Drawings
The drawings are objected to because word descriptions and labels in the figures of the drawings are not clearly written.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (US 2006/0091877), and further in view of Higuchi et al. (US 5,121,119) and Komati et al. (US 2014/0100808).
Regarding claims 1 and 15, Robinson teaches a measurement circuit for monitoring at least one parameter of an input signal received from an external signal source (e.g. figure 5, paragraphs [0045] and [0077], measurement circuit having current sensors 503, 505, 507, voltage sensors 509, 511, 513, temperature sensor 517, and MCU ADC 501), the measurement circuit comprising: 
at least one first measurement element coupled to the input signal and configured to provide an analog output signal indicative of a respective one or more of the at least one parameter of the input signal (e.g. figure 5, paragraphs [0045]-[0046] and [0077]-[0078], current sensors 503, 505, 507 measures corresponding phase 
an analog to digital converter (ADC) coupled to receive a signal indicative of the analog output signal at a first input and configured to provide a digital output signal representative of the analog output signal at an output thereof (e.g. figures 5 and 20-21, paragraphs [0045]-[0046] and [0077]-[0078], MCU ADC 501 have receives phase current measurement analog signals from current sensor 503, 505, 507 and converted to digital signals, MCU ADC 501 have receives phase voltage measurement analog signals from voltage sensors 509, 511, 513 and converted to digital signals); and
at least one second measurement element configured to have a characteristic indicative of a stress condition (e.g. figure 5, paragraphs [0045]-[0046] and [0077]-[0078], temperature sensor 517 measures temperature provided to MCU ADC 501).

    PNG
    media_image1.png
    908
    700
    media_image1.png
    Greyscale



However, Robinson is silent with regard to the ADC coupled to receive a reference voltage at a second input, wherein the ADC has an associated gain and a gain level the ADC gain is related to a voltage level of the reference voltage.
Higuchi teaches an ADC coupled to receive a reference voltage at a second input, wherein the ADC has an associated gain and a gain level the ADC gain is related to a voltage level of the reference voltage (e.g. figure 9, column 7: lines 19-34).


    PNG
    media_image2.png
    241
    622
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Robinson by applying the teaching of Higuchi to explicitly have the ADC coupled to receive a reference voltage at a second input, wherein the ADC has an associated gain and a gain level the ADC gain is related to a voltage level of the reference voltage, for the purpose of allowing the ADC to automatically perform correction due to ambient temperature change and/or temperature change due to heating of electronic components (e.g. Higuci, column 7: lines 26-34).

However, combination of Robinson and Higuchi is silent with regard to at least one second measurement element configured to have a characteristic indicative of a stress condition associated with the at least one first measurement element; and 
a compensation circuit responsive to an output of the at least one second measurement element and to a reference signal to generate a compensation signal indicative of a difference between the output of the at least one second measurement element and the reference signal, wherein the voltage level of the reference voltage is adjusted in response to the compensation signal.
Komati teaches at least one first measurement element coupled to the input signal and configured to provide an analog output signal indicative of a respective one or more of the at least one parameter of the input signal (e.g. figures 1A and 2, paragraphs [0019] and [0027], current transformer 106A which may be other sensors such as voltage sensor or resistance sensor as described in figure 2 and in paragraph [0027]);
at least one second measurement element configured to have a characteristic indicative of a stress condition associated with the at least one first measurement element (e.g. figures 1A and 2, paragraphs [0019] and [0027], temperature sensor 108 measure temperature condition associated with current transformer 106A); and 
a compensation circuit responsive to an output of the at least one second measurement element and to a reference signal to generate a compensation signal indicative of a difference between the output of the at least one second measurement element and the reference signal, wherein a voltage level of a temperature reference 

    PNG
    media_image3.png
    584
    1223
    media_image3.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Robinson and Higuchi by applying the teaching of Komati to explicitly have at least one second measurement element configured to have a characteristic indicative of a stress condition associated with the at least one first measurement element; and a 
Regarding claim 2, combination of Robinson, Higuchi and Komati teaches wherein the at least one first measurement element comprises a plurality of measurement elements (e.g. Robinson, figure 5, paragraphs [0045]-[0046] and [0077]-[0078], current sensors 503, 505, 507 measures corresponding phase currents provided to MCU ADC 501, voltage sensors 509, 511, 513 measures corresponding phase voltages provided to MCU ADC 501). 
Regarding claim 3, combination of Robinson, Higuchi and Komati teaches wherein the at least one second measurement element comprises a plurality of measurement elements (e.g. Komati, figure 2, paragraph [0027], sensors 208(1)-208(N) includes temperature and relative humidity sensors). 
Regarding claim 4, combination of Robinson, Higuchi and Komati teaches wherein the at least one first measurement element comprises a resistor (e.g. Robinson, figures 6-7, paragraph [0046]-[0047], current sensor comprises a resistor as shown in figure 6, voltage sensor comprises a resistor as shown in figure 7). 
Regarding claim 6, combination of Robinson, Higuchi and Komati teaches wherein the at least one second measurement element comprises a plurality of parallel-
Regarding claims 7 and 17, combination of Robinson, Higuchi and Komati teaches wherein the at least one parameter includes at least one of voltage, current, power, frequency, power factor, demand and energy (e.g. Robinson, figure 5, paragraphs [0045]-[0046] and [0077]-[0078], current sensors 503, 505, 507 measures corresponding phase currents provided to MCU ADC 501, voltage sensors 509, 511, 513 measures corresponding phase voltages provided to MCU ADC 501). 
Regarding claims 8 and 18, combination of Robinson, Higuchi and Komati teaches wherein an amount by which the voltage level is adjusted is selected to provide (e.g. Komati, paragraph [0014], adjust various outputs associated with a utility meter where a specific amount is determined first before adjusting a particular output voltage level) for an end to end system gain of about zero from nominal (e.g. intended use not given patentable weight). 
Regarding claims 9 and 19, combination of Robinson, Higuchi and Komati teaches wherein the at least one second measurement element is substantially the same as the at least one first measurement element (e.g. Komati, figure 2, paragraph [0027], sensors 208(1)-208(N) includes current flow and voltage sensors). 
Regarding claims 10 and 20, combination of Robinson, Higuchi and Komati teaches wherein the stress condition is at least one of a temperature condition or an exposure to humidity and/or chemical interactions greater than a predetermined level (e.g. Komati, paragraphs [0014] and [0032]-[0033], temperature changes are detected 
Regarding claim 11, combination of Robinson, Higuchi and Komati teaches wherein the at least one first measurement element is supported by a same material substrate as the at least one second measurement element (e.g. Komati, figure 1A, current transformer 106A and temperature sensor 108 are supported by housing of current transformer 106A). 
Regarding claim 12, combination of Robinson, Higuchi and Komati teaches wherein the at least one first measurement element is supported by a different material substrate than the at least one second measurement element (e.g. Komati, figure 1A and 1B, paragraph [0020], current transformer 106N is supported by its housing and temperature sensor 116 may be supported by substrate 114). 
Regarding claim 13, combination of Robinson, Higuchi and Komati teaches wherein the measurement circuit is a measurement circuit for use in a metering device (e.g. Robinson, title, and/or Komati, title, paragraph [0001], intended use and no patentable weight may be given). 
Regarding claim 14. 
Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (US 2006/0091877) in view of Higuchi et al. (US 5,121,119) and Komati et al. (US 2014/0100808), and further in view of Mattes et al. (US 2004/0169579).
Regarding claims 5 and 16, combination of Robinson, Higuchi and Komati is silent with regard to wherein the at least one second measurement element comprises a resistor; in other words, combination of Robinson, Higuchi and Komati is silent on how the temperature sensor is being made.
Mattes teaches a temperature measurement element comprises a resistor (e.g. figure 2, paragraph [0026], temperature sensor 10 has a heating resistor 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Robinson, Higuchi and Komati by applying the teaching of Mattes to explicitly have wherein the at least one second measurement element comprises a resistor, for the purpose of artificially warms a porous areas of the temperature sensor to check the functionality of the temperature sensor (e.g. Mattes, paragraph [0026]).
Conclusion
Jonker et al. (US 6,615,147) teaches a measurement circuit for monitoring at least one parameter of an input signal received from an external signal source (e.g. figure 7, measurement circuit having voltage transducers and amplifiers 710, current transducers and amplifiers 710, and A/D converters 720), the measurement circuit comprising: 
at least one first measurement element coupled to the input signal and configured to provide an analog output signal indicative of a respective one or more of 
an analog to digital converter (ADC) coupled to receive a signal indicative of the analog output signal at a first input and configured to provide a digital output signal representative of the analog output signal at an output thereof (e.g. figure 7, A/D converters 720); 
Fujimoto et al. (US 2016/0161435) teaches a measurement element comprises a temperature sensing element and a humidity sensing element (e.g. figures 11, paragraphs [0041] and [0044])
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDONG ZHANG whose telephone number is (571)270-5815.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/H. Z./
Examiner, Art Unit 2858



/Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858